Citation Nr: 1126712	
Decision Date: 07/18/11    Archive Date: 07/21/11

DOCKET NO.  06-00 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.  

2.  Entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1987 to December 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decision in September 2004 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2008, the Board promulgated a decision with regard to two issues no longer on appeal, and remanded the case to the RO for additional development, namely, affording the Veteran VA examinations to address the two issues that are currently on appeal.  

In November 2008, the Board again remanded the case to the RO to accomplish the development that was not completed from the prior remand.  

Then, in October 2010 and March 2011, Board requested independent medical expert opinions concerning the claims, pursuant to 38 C.F.R. § 20.903.  The opinions have been received and the Veteran has been provided copies of the opinions, with him declining to submit any additional argument or evidence in response.  The Board now proceeds to adjudicate the claims.


FINDINGS OF FACT

1.  There is competent medical evidence to show that the Veteran has multiple sclerosis with onset during service.  

2.  The evidence clearly and unmistakably establishes that the Veteran had a left shoulder disability that preexisted service and was neither irreversibly worsened nor permanently increased as a result of his military service; the Veteran's current left shoulder disability is not shown to be related to his period of service.  


CONCLUSIONS OF LAW

1.  Multiple sclerosis was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).

2.  A left shoulder disability preexisted service and was not aggravated by service, rebutting the presumption of soundness.  38 U.S.C.A. §§ 1111, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303,  3.304(b), 3.306 (2010).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

In regard to the claim of service connection for multiple sclerosis, as the claim is resolved in the Veteran's favor, VCAA compliance need not be addressed further.  
 
Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

On the claim of service connection for a left shoulder disability, the RO provided pre-and post-adjudication VCAA notice by letters, dated in July 2004 and March 2006.  The notice included the type of evidence needed to substantiate a claim of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The March 2006 notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (to the extent of pre-adjuducation VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).

To the extent the March 2006 VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claim was readjudicated, as evidenced by the supplemental statements of the case, dated in September 2006, August 2008, and May 2009.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran was offered the opportunity for a personal hearing, but he declined a hearing.  The RO obtained the service records and private medical treatment records from various sources identified by the Veteran, to include those from Dr. B., Parker College of Chiropractic, and Baylor Regional Medical Center.  The Veteran also submitted private medical reports and statements.  He has not identified any additional records for the RO to obtain on his behalf.

VA has conducted necessary medical inquiry in an effort to substantiate the claim for service connection.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded VA examinations in August 2004 and January 2009.  Additionally, the Board sought an independent medical expert opinion on the issue presented in the case.  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.





Multiple sclerosis may be presumptively service connected if it becomes manifest to a degree of 10 percent or more within seven years of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3).  Dorland's medical dictionary defines multiple sclerosis as a chronic neurologic disease in which there are patches of demyelination scattered throughout the white matter of the central nervous system, sometimes extending into the gray matter, with symptoms including weakness, incoordination, paresthesias, speech disturbances, and visual disturbances, most commonly double vision.  The course of the disease is usually prolonged, with remissions and relapses over many years.  See Dorland's Illustrated Medical Dictionary 973 (30th ed. 2003).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

A veteran is presumed to be in sound condition when he entered into military service except for conditions noted on the entrance examination.  This presumption of soundness, however, may be rebutted by clear and unmistakable evidence that the disorder existed prior to entry into service and that the disorder was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.





A preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the condition.  Clear and unmistakable (obvious and manifest) evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  Aggravation may not be conceded where the disability underwent no increase in severity during service, on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

When a condition is properly found to have been preexisting, the presumption of aggravation provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Facts and Analysis

Multiple Sclerosis

The Veteran served on active duty in the U.S. Marine Corps from May 1987 to December 1992.  Service treatment records show that on physical examinations for enlistment in September 1986 and for separation in November 1992, the upper and lower extremities were normal, as was a neurological evaluation.  On two occasions in December 1990, the Veteran was seen for complaints of left shoulder pain and occasional numbness.  The diagnoses were acromioclavicular joint strain and sprain.    

Private records from Parker College of Chiropractic, dated from 1990 (during the period that the Veteran was in the service) until 1999, show a variety of complaints pertaining to the cervical spine, the lower spine, and the left shoulder.  


Beginning in July 1993, the Veteran was treated for various symptoms of pain, weakness, soreness, stiffness, and popping of the left shoulder.  Reference was made to a fractured clavicle in the past and to a dislocation of the left shoulder while playing football in high school.  

Additional private medical records, from the Baylor Medical Center, show that the Veteran was initially diagnosed with multiple sclerosis in December 2003.  At that time, he had presented with complaints of numbness and tingling.  He subsequently fell down the stairs due to difficulty walking from increased numbness in the lower extremities, and was evaluated in the emergency room and informed of a diagnosis of multiple sclerosis.  

In August 2004, the Veteran underwent a VA examination to determine whether multiple sclerosis was symptomatic, but not diagnosed during service.  The Veteran reported that during service he experienced various problems with numbness around the left knee and some in the right knee, some hearing problems, and some strange water-like sensations in his left ear after physical exercise, none of which was documented in the service treatment records.  Following examination, the examiner expressed the opinion that the Veteran's multiple sclerosis was not shown to be present in service, and that the 11 year gap in time between service separation and clinical diagnosis was also indicative that the disease was not present in service.   

In statements in May 2004, in October 2005, and in December 2005, the Veteran's treating neurologist, S.T., MD, expressed the opinion that with hindsight the Veteran more likely than not had developed multiple sclerosis during service.  He stated that the Veteran had furnished medical records, dating to 1990, when he first experienced a nonspecific shoulder numbness and grip weakness.  The physician also noted that it was as likely as not that the Veteran had multiple sclerosis as early as 1992 or even earlier when he began having episodes of numbness in his legs and had been going to a chiropractor.  





In an opinion in March 2006, R.W., DC, stated that it was foreseeable to conclude that the Veteran had begun his slow progressive central nervous system disease even in 1991 when treatment for paresthesias of the fingers, left shoulder pain, and low back pain with accompanying sciatica was being actively pursued.  He noted that early stages of multiple sclerosis were very easy to miss as it was usually transient in the early development stage.  

In an opinion in March 2006, the Veteran's father, W. B., Ph.D., in retrospect the Veteran began having multiple sclerosis symptoms when he was in the service, based on the Veteran's complaints in 1991 of numbness in the legs and tingling sensations in his hands.  At the time he advised the Veteran that his symptoms were probably indicative of a pinched nerve - a sciatic nerve problem - and that he should see a chiropractor.  

In statement dated in November 2006, a friend of the Veteran indicated that he has known the Veteran since 1986 when they were waiting to go to boot camp.  He stated hat they were later stationed together and he recalled the Veteran having trouble with numbness in his legs and not being able to feel the temperature of the water on his legs.  He also remembered that the Veteran had trouble with one of his knees giving out.  When they were stationed in Japan, the Veteran informed him of tingling in his hand, which would go away after a while.  

At the time of a February 2009 VA examination, the Veteran reported having initially experienced neurological symptoms of multiple sclerosis in the summer of 1989, when he would transiently lose temperature sensation in the lower extremities bilaterally.  He would also experience tingling in the fingers bilaterally and his vision was blurred.  He noted that he also had episodic loss of left leg muscle strength lasting several seconds several times a day, which continued for several weeks before spontaneously resolving.  He related that these symptoms recurred yearly since 1989, especially during the summer months.  




The Veteran stated that in November 2003, he suddenly began to lose all sensation from T10 (thoracic spine level) and below, and at one point fell down some stairs.  It was reported that the Veteran's mother was diagnosed with multiple sclerosis at age 24.  After a review of the claims file, the examiner expressed the opinion that as there was no documentation of any neurologic deficits consistent with multiple sclerosis before 2003, it was less likely than not that the Veteran's multiple sclerosis had its onset during active duty service or that it was manifested to a compensable degree within seven years of the Veteran's discharge from service in December 1992.  

In view of the foregoing conflicting medical opinions, the Board requested an independent medical expert opinion, from a neurologist, as to the following question:  whether it was at least as likely as not that multiple sclerosis had its onset during service from March 1987 to December 1992, or whether multiple sclerosis was manifested to a disabling degree within seven years of the Veteran's discharge from service in December 1992, that is, before December 1999. 

In November 2010, a professor of neuroscience from Marshall University's School of Medicine carefully recounted the positive and negative evidence in the records and acknowledged the difficult question of whether the Veteran had symptoms of multiple sclerosis during military service.  The expert neurologist noted that the initial symptoms of the disease could be subtle and therefore may not have been reported.  The expert neurologist concluded that based on the available records it was at least as likely as not that the Veteran had symptoms of multiple sclerosis during the period when he was on active duty.  

In view of the foregoing medical and lay evidence, which is both favorable and unfavorable to the claim, the Board finds that there is sufficient evidence to substantiate the claim of service connection for multiple sclerosis.  





Despite there being no diagnosis of multiple sclerosis until 11 years after discharge from service, that is, well beyond the presumptive period, service connection may be granted for a disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

It is further noted that the Veteran, his father, and a friend who served with the Veteran are competent to describe continuity of symptoms, that is, in-service and post-service symptoms, which later formed the basis of the diagnosis of multiple sclerosis.  Their statements are also deemed to be credible by the Board.  Thus, the lay evidence also serves to substantiate the claim.  

Given the Veteran's and other individuals' statements of symptoms involving the hands, shoulder, spine, and lower extremities in service and since service, given the nature of the onset of multiple sclerosis with symptoms that can initially be subtle and transient and thus easy to miss, and given the several medical opinions (of the Veteran's neurologist, chiropractor, father, and independent medical expert) to the effect that the Veteran's current multiple sclerosis as likely as not had onset during service with the presentation of various neurological symptoms, the Board finds that the evidence supports the Veteran's claim of service connection for multiple sclerosis.  

And as this evidence is favorable to the claim and as there is no evidence of greater weight against the claim to include the VA examiner's unfavorable opinion, service connection for multiple sclerosis is established.  

Left Shoulder Disability

The Veteran claims that he has a left shoulder disability related to service.  In a statement received in January 2006, he noted that he sustained an injury to his left shoulder while playing football in high school and that his shoulder did not bother him again until 1991, when he began to see a chiropractor for treatment.  


The Veteran stated that he continued to receive treatment on his shoulder until 1993, when the pain and limitation of motion became manageable.  He asserted that while looking back on the symptoms he experienced during service, he believed that he started showing signs of multiple sclerosis at that time and that he aggravated his left shoulder then.  

The Veteran served on active duty in the U.S. Marine Corps from May 1987 to December 1992.  Service treatment records show that on physical examinations for enlistment in September 1986 and for separation in November 1992, the upper extremities were normal.  On a Report of Medical History in September 1986, the Veteran denied ever having had a painful or "trick" shoulder or elbow and he reported that he was presently in good health; an examiner subsequently wrote that the Veteran had fractured his right clavicle at age 13 and had no sequelae.  On a Report of Medical History in November 1992, it appears that the Veteran indicated a history of a painful or "trick" shoulder or elbow; he also wrote that he was in good health and taking no medications.  In a flight physical examination in August 1990, his reported history included a right clavicle fracture in 1981 with no sequelae.  On two occasions in December 1990, the Veteran was seen for complaints of left shoulder pain and occasional numbness.  He recalled no specific trauma to the shoulder.  The diagnoses were acromioclavicular joint strain and sprain.  

Private records from Parker College of Chiropractic, dated from 1990 (during the period that the Veteran was in the service) until 1999, show a variety of complaints pertaining to the left shoulder and spine.  In May 1990, the diagnosis was calcifying tendinitis in the left shoulder.  X-rays of the left shoulder in May 1990 showed a homogeneous radiopacity overlying the left humeral head most likely representing a bone island or calcification.  Beginning in July 1993, after service, the Veteran was treated for various symptoms of pain, weakness, soreness, stiffness, and popping of the left shoulder, and numbness down to the fingers.  Reference was made to a fractured clavicle in the past and to a dislocation of the left shoulder while playing football in high school.  




X-rays of the left shoulder in August 1993 were unremarkable with no evidence of acute bony injury or articular disease; the glenohumeral and acromioclavicular joint spaces were maintained and the surrounding soft tissue demonstrated no evidence of abnormal calcifications or swelling.  

Private medical records from the Baylor Medical Center show that the Veteran was initially diagnosed with multiple sclerosis in December 2003.  

In August 2004, the Veteran underwent a VA examination to evaluate his left shoulder and determine whether any preexisting injury of the shoulder was made worse during service.  The Veteran stated that he had injured his left shoulder while playing football in high school.  He noted some soreness in the shoulder when he was in the service and he currently complained of pain with overhead activities, occasional popping and occasional sensation of locking or catching in the shoulder.  Following examination, the diagnosis was left shoulder impingement syndrome with previous injury in junior high school.  The examiner concluded that the disability was not related to service on the basis that he found no treatment for shoulder problems in the service treatment records (the examiner, however, did not refer to the documented shoulder complaints in 1990).

In statements in October 2005 and in December 2005, the Veteran's neurologist, S.T., MD, indicated that he treated the Veteran for multiple sclerosis.  He stated that the Veteran had furnished medical records, dating to 1990, when he first experienced a nonspecific shoulder numbness and grip weakness.  It was unclear whether these symptoms were related to multiple sclerosis or to musculoskeletal pathology, but given that the Veteran was later found to have multiple lesions in the brain and confirmed to have multiple sclerosis, the physician believed that with hindsight the Veteran more likely than not had developed multiple sclerosis during service.  





In March 2006, R.W., DC, noted that chief complaints in 1991 involved paresthesia in the fingers, left shoulder pain, and low back pain with accompanying sciatica.  He stated that a differential diagnosis at that time did not warrant an MRI as the Veteran's shoulder impingement (thoracic outlet syndrome) showed improvement with conservative care as did the sciatic condition.  He stated that early stages of multiple sclerosis were very easy to miss as symptoms were usually transient then and that it was foreseeable to conclude that the Veteran had begun a slow progressive central nervous system disease, even in 1991 when treatment for paresthesias of the fingers, left shoulder pain, and low back pain with accompanying sciatica was actively being pursued.  

In March 2006, the Veteran's father, W. B., Ph.D., who served as a Dean of Students at a local medical school in 1991, stated that in retrospect the Veteran began having multiple sclerosis symptoms when he was in the service, based on the Veteran's complaints of numbness in the legs and tingling sensations in his hands during service.  

At the time of a VA examination in January 2009, the examiner noted from a review of the claims file that during service, in 1990, the Veteran was diagnosed with tendinitis on one occasion and with strain on another occasion with resolution of symptoms after conservative treatment in both instances.  Currently, the Veteran only had symptoms if he raised his arm above his head.  Following examination, the impression was chronic left shoulder sprain with minimal symptoms and minimal disability.  The VA examiner expressed the opinion with rationale that it was less likely than not that the severity of the left shoulder increased while in the service and that it was as likely as not that there was significant injury to the left shoulder prior to service despite the history saying that he was asymptomatic with the shoulder at the time of service entry.  The examiner concluded that the left shoulder was not aggravated by service.




The Board requested another independent medical expert opinion, namely, an opinion from an orthopedist, as to the following question:  whether it was at least as likely as not that any current left shoulder disability, separate from the condition of multiple sclerosis, was related to the Veteran's period of service from March 1987 to December 1992, in which tendinitis was documented in the records of Parker College, dated in May 1990, and joint strain was documented in the service medical records, dated in December 1990.  

In April 2011, an orthopedist from the University of Massachusetts Medical School reviewed the Veteran's claims file to include the medical records and opinions rendered in the case.  The orthopedic expert discussed the left shoulder diagnoses during service and stated that the Veteran had a preexisting shoulder injury that bothered him during and after service.  The orthopedic expert stated that presently there were two distinct conditions - an intrinsic left shoulder or rotator cuff abnormality and multiple sclerosis.  The orthopedic expert concluded that it was not at least as likely as not that the Veteran's current left shoulder disability, separate from his multiple sclerosis, was related to his period of active service.   

The foregoing evidence shows that despite an enlistment physical examination in 1986 demonstrating no upper extremity abnormality, the Veteran did injure his left shoulder prior to service in high school.  He did not report this specific injury on a Report of Medical History in September 1986, at the time of the enlistment physical examination when asked whether he had or ever had a painful shoulder, although a right clavicle fracture was noted by an examiner.  The Veteran currently maintains that he aggravated his left shoulder during service.  

The medical evidence consistent with a preexisting left shoulder condition includes chiropractic records in 1993 that reference a dislocation of the left shoulder while playing football in high school, a VA examination report of August 2004 in which the Veteran related his left shoulder injury in high school and was diagnosed with an impingement syndrome with a previous injury in high school, 



a VA examiner's conclusion in January 2009 that there was significant injury to the left shoulder prior to service despite the history that the shoulder was asymptomatic at the time of service enlistment, and the independent medical opinion in April 2011 in which the orthopedist found that the Veteran had a preexisting shoulder injury.  

Given the Veteran's claim of a preexisting left shoulder condition and the medical evidence supporting the assertion, the presumption of soundness upon entrance into service is rebutted by clear and unmistakable evidence that a left shoulder disability existed prior to entry into service.  38 U.S.C.A. § 1111; 38 C.F.R. §3.304(b).  Thus, the issue to be resolved is whether the Veteran has a current left shoulder disability that was aggravated during service.  The burden is on VA to rebut by clear and unmistakable evidence that the preexisting disability was not aggravated by service.  After reviewing the evidence, the Board finds that there is clear and unmistakable evidence that the left shoulder disability was not aggravated by service.

The service treatment records and private chiropractic reports dated in 1990 clearly show that during service the Veteran was seen for complaints related to the left shoulder.  He was diagnosed with calcifying tendinitis in May 1990 and acromioclavicular joint strain and sprain in December 1990.  However, there was no evidence during service of continuing left shoulder complaints, and the Veteran's upper extremities were evaluated as normal at the time of a November 1992 separation physical examination.  Then in July 1993, the Veteran was seen by his chiropractor with various complaints related to the left shoulder to include numbness down to the fingers.  X-rays of the joint the next month were normal without any finding of the previous calcification that was noted in 1990.  Following that, there is no medical evidence of a left shoulder disability until after he received a diagnosis of multiple sclerosis in 2003.  A VA examiner in August 2004 diagnosed a shoulder impingement syndrome.  The Veteran's neurologist in 2005 reviewed medical records dating from 1990 and concluded that the symptoms of nonspecific shoulder numbness and grip weakness at that time were likely the onset of multiple sclerosis rather than musculoskeletal pathology.  Another private doctor concurred, stating in March 2006 that treatment for symptoms to include left shoulder pain in the early 1990s represented the onset of multiple sclerosis. 


A VA examiner in January 2009 found that the Veteran's diagnosed left shoulder tendinitis and strain had resolved after treatment and concluded that the left shoulder was not aggravated during service.  Finally, an independent orthopedic expert in April 2011 acknowledged that there were shoulder diagnoses during service and treatment for the left shoulder after service, but that presently the Veteran had a left shoulder or rotator cuff abnormality that was not related to his period of service.   

In short, the Board finds that the foregoing reports constitute clear and unmistakable evidence that a preexisting left shoulder disability was not aggravated, that is, the preexisting condition did not permanently increase in severity beyond the natural clinical course and character of the condition, by service.  Moreover, the Veteran's current left shoulder disability, initially diagnosed many years after service, is not shown to have begun during service or to be related to the documented shoulder complaints during service, which is further evidence that the preexisting left shoulder disability did not worsen or permanently increase in severity during service.  

Considering all the evidence prior to, during, and subsequent to service, a preexisting left shoulder disability was shown not to have increased in severity during service.  

To the extent the Veteran argues that his left shoulder disability was aggravated by service, whereas here, the determination involves a question of causation, that is, a relationship between the preexisting shoulder disability and the circumstances of service, under certain circumstances, a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competency is a question of fact, which is to be addressed by the Board.






Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.).

Stated differently, a lay opinion is limited to inferences which are rationally based on the Veteran's perception and does not require specialized knowledge.

Whether the preexisting left shoulder disability was aggravated by service cannot be determined by the Veteran based on his personal knowledge, that is, perceived through the use of the senses.  And it is not argued or shown that the Veteran is otherwise qualified through specialized, education, training, or experience in orthopedics to offer such an opinion.  For this reason, the Board finds that the Veteran's lay opinion is not competent evidence to establish aggravation.  

Moreover, a left shoulder disability is not a simple condition, because the diagnosis cannot be determined by one's own personal observation, that is, through the use of the senses, rather the diagnosis requires that the proponent have specialized education, training, or experience in orthopedics.  38 C.F.R. § 3.159.












As there is clear and unmistakable evidence against the claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for multiple sclerosis is granted.   

Service connection for a left shoulder disability is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


